DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claims 2 and 16: 
an output unit which performs reasoning.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 and 22-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations, in claims 2 and 16, “an output unit which performs reasoning” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “the score is high for the known knowledge” in claim 8 is a relative term which renders the claim indefinite. The term “the score is high for the known knowledge” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “high” is the score for the known knowledge. Therefore for examination purposes, any score above a zero is considered high. Appropriate clarification/correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claim 1.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
“a model indicating feasibility of relevance between states”:  a model indicating feasibility of relevance is just a degree or score observed between different states, where states are observation of different messages. therefore, it can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
“identify an observed state, based on information indicating a message from a person”: identifying an observed state based on information from a message from a person is interpreted as reading a message and identifying a state which can be a question or request which can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	“generate new knowledge to be added to the knowledge information based on the knowledge information, the model, the observed state, and the target state”: learning new knowledge (or rules) based on observations of the model (scored states), observed state and target state to indicate a message is interpreted as making rules to be able to reply or handle for example a fraud message which can be done mentally based on observation and judging. Thus, this limitation is construed to be directed to the abstract idea of mental processes.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “a storage that stores knowledge information to be used for reasoning of a target state being a predetermined state for investigation” and “a memory that stores a set of instructions; and at least one processor configured to execute the set of instructions” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim 2.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“input the new knowledge being generated into an output unit which performs reasoning, based on observation information indicating the observed state and the knowledge information, and outputs information indicating a message to be spoken or sent by the person”: learning new knowledge (or rules) based on observation to indicate a message is interpreted as making rules and perform reasoning based on knowledge and observation to indicate a message is interpreted as making rule to be able to reply or handle for example a fraud message which can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 3.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
“wherein the knowledge information indicates relevance of a premise and a result between the states, and the at least one processor is further configured to execute the set of instructions to generate the new knowledge by tracing the states from the target state in a direction from the result to the premise in the knowledge information”: the knowledge information indicates relevance of a premise and a result between the states is just a degree or score observed between different states, where states are observation of different messages and furthermore, tracing from a target state from the result of the premise (scores concluded), can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 4.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“wherein the knowledge information indicates relevance of a premise and a result between the states, and the at least one processor is further configured to execute the set of instructions to generate the new knowledge by following the states from the observed state in a direction from the premise to the result in the knowledge information.”: the knowledge information indicates relevance of a premise and a result between the states is just a degree or score observed between different states, where states are observation of different messages and furthermore, tracing from a observed state from the result of the premise (scores concluded), can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 5.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“wherein the at least one processor is further configured to execute the set of instructions to generate the new knowledge having a score equal to or more than a threshold value by calculating the score indicating the feasibility based on the model”: generate the new knowledge (new rules) having a scores based on the model which indicates feasibility of relevance is just a degree or score observed between different states and judged based on scores, where states are observation of different messages, therefore messages states being scored based on relevance. therefore, it can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 6.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“wherein the at least one processor is further configured to execute the set of instructions to calculate the score based on a vector that indicates the state and a weighting matrix indicated by the model”: calculate the score based on a vector that indicates the state and a weighting matrix can be done mentally based on observation or by using a pen and paper. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 7.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“wherein the vector has D (D is any integer) dimensions and represents presence or absence of each of words in description indicating the state, the each of words being included in a vocabulary dictionary which has the D numbers of words, and the weighting matrix has D x D dimensions”: a vector that indicate if a word is present or absent based on if a description is available or not, wherein the words are from a vocabulary dictionary. furthermore, wherein the weighting matrix has 2 dimensions, (for example where one dimension is a word and second dimension is the description of the word), therefore, it can be done mentally based on observation. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 8.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
	“wherein the model indicates a result of being learned based on known knowledge, and the weighting matrix indicates values in such a way that the score is high for the known knowledge”: wherein the weighting matrix indicate values of a high score for known knowledge corresponds to a person judging his own knowledge based how confident he knows the knowledge (rules) based on what he have learned, therefore, it can be done mentally based on observation and judgement. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claims 9-14 recite a method to perform the system recited in claims 1-6. Therefore the rejection of claims 1-6 above applies equally here. 

Claims 15-20 recite a non-transitory computer readable storage medium to perform the system recited in claims 1-6. Therefore the rejection of claims 1-6 above applies equally here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leddy et al. (US 2020/0067861 A1).

Regarding claim 1. 
Leddy teaches a knowledge information generation system, comprising: a storage that stores knowledge information (see fig. 1a, rules database 180) to be used for reasoning (examiner notes, see instant application figure 4, s104 where perform reasoning is to acquire rules, therefore see ¶ 65, rules are obtained from rules database 180) of a target state being a predetermined state for investigation ([examiner notes, see  specification of instant application ¶ 16, “The knowledge information is a set of known rules”], therefore see ¶ 65, “the filter array includes multiple filters, such as URL filter 166 and phrase filter 168. Examples and details of filters are described below. Each filter is potentially associated with multiple rules, where multiple rules may fire for a particular filter. In some embodiments, rules for a filter are obtained and loaded from rules database 180.”, also see ¶ 116, “the training module is configured to generate/author new filter rules. In some embodiments, the training module is configured to determine what new rules should be authored/generated.”), and a model indicating feasibility of relevance between states ([examiner note: ¶ 96 of instant applicant defines feasibility as “calculates a score of feasibility of each generated rule candidate by using a model indicating feasibility of a relationship between states”], therefore see ¶ 69, “the communication can be classified based on a score for the communication outputted by the filter engine. As one example, messages that receive a score of 15 or below are considered to be “good” messages that fall in the green bucket, while messages with a score about 65 or above are “bad” messages that fall in the red bucket, with messages in between falling into the “yellow” or “undetermined” bucket.”); 
a memory that stores a set of instructions (see ¶ 54, “a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor”); 
and at least one processor (see ¶ 54, “a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor”) configured to execute the set of instructions to: identify an observed state, based on information indicating a message from a person (see figure 1A and ¶ 68, “the filtering performed by the filter engine is used to classify a message into “red” (170), “yellow” (172), and “green” (174) buckets/bins. In some embodiments, “green” messages are determined to be “good,” “red” messages are determined to be “bad,” and those messages that are neither “good” nor “bad” are flagged as “yellow,” or “undetermined.””, i.e. filter engine that filters messages to “red” (170), “yellow” (172), and “green” (174) buckets/bins is the observed states wherein filter engine observes messages or emails and identifies if its red, yellow or green (the bins), furthermore the bins are the target states); 
and generate new knowledge to be added to the knowledge information based on the knowledge information, the model, the observed state, and the target state (see ¶ 117-120, specifically ¶ 117, “the training module is configured to generate/author new filter rules. In some embodiments, the training module is configured to determine what new rules should be authored/generated.”, i.e. generating new knowledge is generating new rules, also see ¶ 121, “ the training module is provided instructions on what filters/rules should be trained/updated/generated. For example, analysis engine 182 is configured to analyze (e.g., offline) the results of past message processing/evaluation. The past message results can be analyzed to determine, for example, optimizations, errors, etc. For example, the offline analysis engine can determine whether any rules are falsely firing, whether to lower the score for a rule, whether a rule is in the wrong family, etc. Based on the analysis, the analysis engine can instruct the training module to retrain/update particular filters/rules.”, i.e. observed states is the filter engine, the (red, yellow and green) bins are the target state, the scoring evaluation is the model and rules are the knowledge information, therefore, the training models uses past messages and analyze the result and based on the scoring corresponds to the limitation above)

Regarding claim 2. 
Liddy teaches the knowledge information generation system according to claim 1, 
Liddy further teaches wherein the at least one processor is further configured to execute the set of instructions to input the new knowledge being generated into an output unit which performs reasoning, based on observation information indicating the observed state and the knowledge information, and outputs information indicating a message to be spoken or sent by the person (see ¶ 66, “One example of a filter is a universal resource locator (URL) filter (166), which is configured to filter messages based on URLs included in or otherwise associated with the message. The URL filter can be associated with multiple URLs, where each rule indicates whether a specific/particular URL is good or bad (e.g., each URL of interest is associated with a corresponding distinct rule). Another example is a phrase filter (168), which is configured with rules for different phrases that may be indicative of scam. Messages can be evaluated on whether they include or do not include phrases specified in the rules configured for the phrase filter”, also see ¶ 70, “responses can be sent to users who forwarded messages regarding the status of the message. For those messages that have inconclusive/undetermined results (e.g., that fall in the “yellow” band), retraining can be performed to update the filters so that the message (or future messages) can be conclusively/definitely classified as either good or bad. Further details regarding actions such as responses are described below.”, also see ¶¶ 74-88, giving a rules example of how a filter uses rules to identify if a message is spam or fraud where the system outputs to either suggest blocking, mark up etc., i.e. wherein every rule used to identify the message is new knowledge (rule) because more than one rule were used from ¶ 74 to ¶ 88 to identify the message to be sent to the person   ).

Regarding claim 3. 
Liddy teaches the knowledge information generation system according to claim 1, 
Liddy further teaches wherein the knowledge information indicates relevance of a premise and a result between the states, and the at least one processor is further configured to execute the set of instructions to generate the new knowledge by tracing the states from the target state in a direction from the result to the premise in the knowledge information ([examiner note: a direction from the result to the premise in the knowledge information from paragraph 16 of the instant application means if the rule from the result is true, “a rule has a format such as "if state 'a' is true (premise), then state 'b' is true (result)".”], therefore,  see ¶ 118, “Boolean values resulting from the evaluation of rules, e.g., may correspond to the value “true”, as in the case of a rule that determines the presence of a reply-to entry. Such rule output information can be used by the training module to determine what filter(s) should be updated and/or what new rule(s) should be generated.”, also see ¶ 90-118, steps to verifying if a update needed such as in ¶ 98 matching the message to a vector filter rule to add a score to see if an update or new rule is needed.).

Regarding claim 4. 
Liddy teaches the knowledge information generation system according to claim 1, 
Liddy further teaches wherein the knowledge information indicates relevance of a premise and a result between the states, and the at least one processor is further configured to execute the set of instructions to generate the new knowledge by following the states from the observed state in a direction from the premise to the result in the knowledge information (see ¶ 116, “Training module 176 is configured to perform training/dynamic updating of filters. In some embodiments, the training module is configured to perform training in response to messages having been flagged as having training potential, as described above. Further example scenarios of triggering (or not triggering) training are described below. In some embodiments, the training module is configured to train based on messages selected from a training bucket. For example, the training module is configured to select messages from “yellow” bucket 172.”, i.e. the yellow bucket is an observation state from the filter engine therefore training to generate new rules based on the observation corresponds to generate the new knowledge by following the states from the observed state in a direction from the premise to the result in the knowledge information).

Regarding claim 5. 
Liddy teaches the knowledge information generation system according to claim 1, 
Liddy further teaches wherein the at least one processor is further configured to execute the set of instructions to generate the new knowledge having a score equal to or more than a threshold value by calculating the score indicating the feasibility based on the model (see ¶ 69, “messages that receive a score of 15 or below are considered to be “good” messages that fall in the green bucket, while messages with a score about 65 or above are “bad” messages that fall in the red bucket, with messages in between falling into the “yellow” or “undetermined” bucket. Any appropriate thresholds can be used.”).

Regarding claim 6. 
Liddy teaches the knowledge information generation system according to claim 5, 
Liddy further teaches wherein the at least one processor is further configured to execute the set of instructions to calculate the score based on a vector that indicates the state and a weighting matrix indicated by the model (see ¶ 66, “The trust filter assigns a trust score to an email based on whether the recipient has sent, received, and/or opened a sufficient number of emails to the sender of the email in the not-too-recent past; for example, whether the recipient has sent at least two emails to him or her at least three weeks ago, or whether the sender has sent emails to the recipient for at least two years. Based on the interaction relationship between the two parties, a score can be assigned; for example, in the first trust example above, a trust score of 35 may be assigned, whereas in the second trust example, a trust score of 20 may be assigned. For a party that matches neither of these descriptions, the trust score may be zero”, also see ¶ 96-104, specifically ¶ 98, “Does the message match a vector filter rule? [0099] a. If yes to (3) then add a score for that”, therefore score is based a vector rule where the scoring is weighed based on passed messages as cited in ¶ 66).

Regarding claim 8. 
Liddy teaches the knowledge information generation system according to claim 6, 
Liddy further teaches wherein the model indicates a result of being learned based on known knowledge, and the weighting matrix indicates values in such a way that the score is high for the known knowledge(see ¶ 66, “The trust filter assigns a trust score to an email based on whether the recipient has sent, received, and/or opened a sufficient number of emails to the sender of the email in the not-too-recent past”, also wherein the score is based on the vector of the filter rule as sited in ¶ 98 and weight is based on how high a known email based on whether the recipient has sent, received, and/or opened a sufficient number of emails to the sender of the email in the not-too-recent past).

Claim 9 recites a method to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here. 

Claims 10-14 recite a method to perform the system recited in claims 2-6. Therefore the rejection of claims 2-6 above applies equally here. 

Claim 15 recites a non-transitory computer-readable storage medium to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Liddy also teaches the addition elements of claim 9 not recited in claim 1 comprising a non-transitory computer-readable storage medium in which a program is stored (see ¶ 54, “a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”).

Claims 16-20 recite a non-transitory computer readable storage medium to perform the system recited in claims 2-6. Therefore the rejection of claims 2-6 above applies equally here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 USC 103 as being unpatentable over Leddy et al. (US 2020/0067861 A1) in view of Ku et al (“A decision support system: Automated crime report analysis and classification for e-government”, 2014, pages 534-544).

Regarding claim 7. 
Liddy teaches the knowledge information generation system according to claim 6, 
Liddy does not teach wherein the vector has D (D is any integer) dimensions and represents presence or absence of each of words in description indicating the state, the each of words being included in a vocabulary dictionary which has the D numbers of words, and the weighting matrix has D x D dimensions.
Ku teaches wherein the vector has D (D is any integer) dimensions and represents presence or absence of each of words in description indicating the state, the each of words being included in a vocabulary dictionary which has the D numbers of words, and the weighting matrix has D x D dimensions (see page 535, section 2.3, “In a vector space model, a document is represented as vectors of entities (also called Bag-of-Words) extracted from the document. The Cosine similarity measure is then used to calculate an angle between document vectors. To assign high weights to high frequency terms that appear in a small number of documents, term frequency–inverse document frequency (tf–idf) is a widely used weighting scheme… To overcome a lack of semantic relationships between entities for vector-based approaches, lexical resources such as WordNet (Budanitsky & Hirst, 2006) and Wikipedia (Wang, Hu, Zeng, & Chen, 2009) can be included.”).
Both Liddy and Ku pertain to the problem of analyzing texts for crime, fraud or scams, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Liddy and Ku to include each of words being included in a vocabulary dictionary which has the D numbers of words, and the weighting matrix has D x D dimensions. The motivation for doing so would be improve the analysis of crime reports to enhance interactions between members and law enforcement agencies, “enhances the interaction between community members and law enforcement agencies” (See Ku e.g. introduction).

Conclusion
Relevant arts that were not used in the above rejection:
Roof et al. (US 20170236229 A1): A system and methods for analyzing information from identification documents is disclosed. The system initially scans or retrieves identification information from an identification document associated with an individual or an item. The system then receives an indication of a search strategy for the received information. The search strategy indicates an identity of databases that are to be searched. The system receives a search result from the database and analyzes the search result. The analyzed search result is transmitted to a user device and is presented as an alert to a user. The alert includes a threat level of the individual or a status of the item.
SOGAWA et al. (US 20160335642 A1): card verification system and method for detecting card illegal use. An illegal use information notification unit notifies a given information system about illegal use of the card, including the location where a fraudulent card was used, when a settlement system receives a settlement request from a card reading terminal device with card information identical to card information registered in the fraud detection-use card information storage unit.
Catanese et al. (“Forensic analysis of phone call networks”, Soc. Netw. Anal. Min. (2013)): Forensic analysis of phone call networks In the context of preventing and fighting crime, the analysis of mobile phone traffic, among actors of a criminal network, is helpful in order to reconstruct illegal activities on the basis of the relationships connecting those specific individuals. 
Keyvanpoura et al. (“Detecting and investigating crime by means of data mining: a
general crime matching framework”, Procedia Computer Science 3 (2011) 872–880): Detecting and investigating crime by means of data mining: a general crime matching framework. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./
 Examiner, Art Unit 2129                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129